             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X

MARY CORRADINO,                                                No. 19 Civ. 10434 (LGS)

                               Plaintiff,                      AMENDED COMPLAINT

              - against -

LIQUIDNET HOLDINGS INC., AND SETH
MERRIN,

                   Defendants.
--------------------------------------X

                 Plaintiff Mary Corradino (“Corradino”) by her attorneys, Vladeck, Raskin &

Clark, P.C., complains of defendants Liquidnet Holdings, Inc. (“Liquidnet” or “the Company”)

and Seth Merrin (“Merrin”) (collectively “defendants”) as follows:

                                            NATURE OF CLAIMS

                 1.         “Are you ever going to come home with me? How about tonight?” “Have

you had an affair?” “What do you do for sex?” “You look like you would enjoy a big fat

Cuban.” These are among the sexually harassing comments that Corradino, an experienced

Human Resources (“HR”) professional, has had to endure during her tenure at Liquidnet. Much

of this conduct has been perpetrated by the Company’s Chief Executive Officer (“CEO”) Seth

Merrin, who made clear that he wanted to have a sexual relationship with Corradino.

Remarkably, the conduct continued despite Corradino’s complaints and her efforts to make the

harassment stop. Corradino eventually complained through counsel about Merrin and

Liquidnet’s unlawful treatment of her and the Company gave her a choice: she could either keep

her job or exercise her right to pursue her discrimination claims in court. On November 8, 2019,




1062775 v1
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 2 of 18



Corradino filed this action alleging sexual exploitation, discrimination, and retaliation. The

following day, Liquidnet fired her.

                 2.    Corradino brings this action to remedy sexual exploitation and retaliation

in violation of the Trafficking Victims Protection Act, 18 U.S.C.A. § 1591; 1595 (“TVPA”).

                 3.    In addition, Corradino brings this action to remedy sex discrimination and

retaliation for opposition to unlawful practices in violation of the New York State Human Rights

Law (“NYSHRL”), N.Y. Exec. Law § 296, and the New York City Human Rights Law

(“NYCHRL”), New York City Administrative Code, § 8–107(1)(a).1 Pursuant to Section 8-

502(c) of the New York City Human Rights Law, Corradino will cause to be served a copy of

the Amended Complaint on the City of New York Commission on Human Rights and the

Corporation Counsel of the City of New York.

                                 JURISDICTION AND VENUE

                 4.    Jurisdiction of this Court is proper under 28 U.S.C. §1331 and 18

U.S.C.A. §§ 1591 and 1595 as the cause of action arises under federal law.

                 5.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

defendant’s United States headquarters is located in New York, New York, and a substantial part

of the events or omissions giving rise to these claims occurred within this District.

                 6.    This Court has supplemental jurisdiction over plaintiff’s NYCHRL and

NYSHRL claims pursuant to 28 U.S.C. § 1367 because these claims closely relate to her TVPA



1
 Corradino will file a charge of discrimination against Liquidnet with the United States Equal
Opportunity Employment Commission (the "EEOC") alleging sex discrimination and retaliation
under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. ("Title
VII"). When Corradino receives the notice of her right to sue from the EEOC, she will seek to
amend the Complaint to add claims for discrimination and retaliation under Title VII. The facts
set forth herein support those claims as well, and therefore there will be no prejudice to
Liquidnet by this procedure.


1062775 v1                                       2
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 3 of 18



claims, having arisen out of a common nucleus of operative facts, such that all claims form part

of the same case or controversy.

                                            PARTIES

                 7.      Corradino is a resident of New York State. She worked at Liquidnet for

almost 13 years until the Company fired her on November 9, 2019, the day after she filed this

lawsuit.

                 8.     Liquidnet is a holding company specializing in global financial services

and technology with over 450 employees. It has locations in several cities throughout the world,

with its global headquarters in New York, New York.

                 9.     Merrin is a New York City resident. He is the CEO and majority owner of

Liquidnet.


                                   FACTUAL ALLEGATIONS

                       Plaintiff’s Background and Employment with Liquidnet

                 10.    Corradino is a renowned HR professional with years of experience in

human capital management, talent acquisition, executive coaching, and sales. Since graduating

summa cum laude from The College of William and Mary, Corradino has worked for high-

profile companies, including as a Division Director for the staffing agency Robert Half

International (“RHI”), now a Fortune 500 Company. In that role, Corradino was ranked

numerous times as one of RHI’s top ten recruiters globally and led RHI’s number one placement

team in the world.

                 11.    Merrin founded Liquidnet in 2001.    Shortly afterwards, Corradino, who

was then working as a recruiter, took on Liquidnet as a client. She worked with Liquidnet in that

capacity for approximately four years.



1062775 v1                                      3
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 4 of 18



                 12.   In or around December 2006, Liquidnet hired Corradino as a full-time

employee with the title of Global Head of Recruiting. In this position, Corradino reported

directly to the Global Head of HR and, as second-in-command in HR, Corradino also worked

closely with Merrin.

                 13.   Corradino quickly became known as a top performer for Liquidnet. As a

result, in 2010, Liquidnet promoted Corradino to assume the responsibilities of the former Head

of HR Generalists. She also took on numerous other tasks, including general and international

HR functions, as well as compensation and benefits. At the same time, Corradino became

responsible for oversight of all HR Generalist and Compensation and Benefits staff.

                 14.   Liquidnet recognized Corradino’s potential. For example, Liquidnet held

an annual offsite meeting where executives identified employees with strong leadership

potential. These high-performing employees were selected by Merrin and Corradino’s

supervisor, among others. Corradino was included among that list of top performers each year

from 2012 to 2018.

                                      Sexual Harassment

                 15.   Unfortunately, to progress within the Company, Corradino had to tolerate

a culture of sexual harassment. Corradino herself was subjected to pervasive sexual harassment

by a number of senior leaders at Liquidnet and specifically by Merrin, the CEO.

                 16.   Over the course of Corradino’s career, Merrin continually pressured

Corradino to have sex with him.

                 17.   In or around mid-to-late 2014, during a business meeting in Merrin’s

office, Merrin asked Corradino, “What do you do for sex?” Corradino was dumbfounded and

wanted to change the subject.




1062775 v1                                     4
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 5 of 18



                 18.   That Merrin wanted to have a sexual relationship with Corradino was

obvious to Corradino’s colleagues, and particularly humiliating for Corradino. The current Head

of Europe, the Middle East, and Africa (“EMEA”) and Global Head of Sales at Liquidnet stated

that Corradino should date Merrin in order to advance her career. He told Corradino she should

“take one for the team.” Corradino told him that she was not interested in Merrin and that she

does not mix business and personal matters. The Head of EMEA responded by telling Corradino

that “not all women are like that” and that “some would not care and just be with him to get

ahead because he has a lot of money.”

                 19.   Although Corradino has never reciprocated Merrin’s advances, Merrin’s

conduct toward Corradino continued to escalate.

                 20.   In or around December 2014, for example, Merrin asked Corradino, in

front of the Company’s then Chief Technology Officer (“CTO”) and his wife, “Are you coming

home with me tonight? Are you ever going to come home with me?” Corradino was, once again,

humiliated by having Merrin publicly proposition her for sex. Merrin’s comments were so

inappropriate that the then-CTO confessed to Corradino, “I couldn’t believe that, in this day and

age. If you ever need me to tell that one, I would.” Corradino told him that she had experienced

“bad behavior” often from Merrin and some of the other Leadership men in the office but did not

know what to do about it.

                 21.   Merrin also publicly ogled Corradino’s body parts. For example,

following a charity event attended by Liquidnet employees, an external recruiter who also

attended the event reached out to Corradino to express concerns about Merrin’s behavior. The

recruiter told Corradino that when Corradino was leaning over a table playing a game at the

event, Merrin was “looking at [her] butt so lewdly” and said that Merrin’s behavior was “gross.”




1062775 v1                                     5
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 6 of 18



                 22.   Merrin also frequently made inappropriate comments about other female

colleagues. For example, at a Company holiday party, Merrin gave a “toast” to a female

employee’s husband, thanking the husband for letting Merrin “use his wife” for the past few

weeks.

                 23.   In or about May 2018, Merrin gave a quarterly “state of the company”

presentation to Liquidnet employees. Towards the end of his presentation, Merrin answered a

question about the status of the Company’s Initial Public Offering, announcing, “here’s the

money shot,” referring to a vulgar term used in pornography. Several employees (all men) who

attended the presentation laughed loudly at this; other people in the room looked around in

discomfort.

                 24.   Following the meeting, Corradino spoke with the Company’s General

Counsel (“GC”) to protest Merrin’s sexual harassment. Corradino told the GC that, particularly

in the wake of the “Me Too” movement, Merrin’s statements put the Company at risk. The GC,

who also attended the presentation, agreed with Corradino and said she would talk to Merrin

about his conduct.

                 25.   This was not Corradino’s only complaint.       In or around early 2018,

Corradino told her supervisor that she personally has had to field inappropriate comments from

senior leadership. Corradino said that she was concerned about what was happening to other

women at Liquidnet if Corradino was still being subjected to this type of behavior.

                 26.   In or around February 2018, Corradino suggested that the Company act

quickly to implement appropriate sexual harassment and discrimination training and proposed

specific training solutions.   Remarkably, Corradino’s supervisor and others disagreed that the

problems needed to be addressed urgently. As a result, the changes Corradino suggested were not




1062775 v1                                      6
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 7 of 18



implemented until over four months later and were not rolled out to the entire United States

division for Liquidnet until September or October 2018.

                 27.   Unfortunately, Corradino continued to be sexually harassed by Merrin.

On or about July 16, 2018, for example, Merrin once again hit on Corradino, asking her, “Are

you ever coming home with me? How about tonight?”

                 28.   Merrin’s inappropriate conduct continued even after the training. In April

2019, Corradino had lunch with Merrin and several other male leaders where Merrin continued

to make sexualized comments, including stating that “watching Game of Thrones with [his]

daughter was like watching porn with her”; that he was “having dinner with Charlize Theron

over the weekend and would like to get with her”; and that a male employee who is openly gay,

“didn’t know what he was missing” by not having sex with women.

                 29.   During this April 2019 lunch, Merrin also turned his attention to

Corradino, repeatedly asking her, “When are you going to get married?” and “When are you

going to marry me?” Corradino asked Merrin to stop, telling him that people would start a

“vicious rumor” about them. Merrin responded by looking at Corradino with a hurt expression,

saying, “really, Mary, a vicious rumor.”

                 30.   As Corradino suspected, word spread about Merrin’s comments. A week

or so after the April 2019 lunch, Liquidnet’s Head of Operations told Corradino that he was

“sorry to hear what happened.” He further stated, “With all the training you all have done around

here, I still can’t believe Seth [Merrin] doesn’t get it. You all neutered me.” The Head of

Operations told Corradino he would speak to Merrin about the incident.

                 31.   Approximately two weeks after the April 2019 lunch, another colleague

who attended the lunch complained to Corradino about Merrin’s behavior. This employee, who




1062775 v1                                      7
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 8 of 18



is gay, told Corradino that he felt Merrin’s comments were inappropriate, especially about the

gay colleague “[not] know[ing] what he was missing” by not having sex with women.

                 32.   Corradino was far from the only woman sexually harassed by Merrin. For

example:

                       a. Merrin asked Liquidnet’s female GC, “How many drinks would I have

                          to buy you so you would sleep with me?”

                       b. Upon information and belief, Merrin required his female assistant to

                          order prostitutes for him;

                       c. Merrin incessantly texted a junior female employee who made clear

                          that she was not romantically interested in him; and

                       d. Merrin asked another female management-level employee to “go

                          home” with him.


                                    Other Sexual Harassment

                 33.   Merrin was not the only sexual harasser at Liquidnet. In or around winter

2009, the then Chief Operating Officer (“COO”) asked Corradino to go out with him for a drink

at the bar below Liquidnet’s offices. While at the bar, the COO, who was married, asked

Corradino, “Have you ever had an affair?” He told Corradino that he had done so “a few times.”

Corradino, understanding that she was being propositioned for sex, responded by stating that she

“did not mix men with work” and does not “mess around with married men.” The COO then

suggestively asked Corradino, “What do you think, I’d leave my wife for you?”

                 34.   Between 2009 and 2011, Liquidnet’s Head of Member Services also asked

Corradino out multiple times, including asking Corradino to join him at his beach house for the

weekend. He complimented Corradino’s appearance, intelligence and “strength as a woman.” He



1062775 v1                                      8
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 9 of 18



made clear that his interest in Corradino was sexual. For example, he saw Corradino showing

another Liquidnet employee a video on YouTube in the Liquidnet offices. Merrin joked that

Corradino was “looking at porn,” embarrassing Corradino. The Head of Member Services

responded, in front of everyone present at the meeting, including Corradino’s direct supervisor,

that he was “distracted for a second, I mean Mary and porn in the same sentence.”

                 35.   The former Head of EMEA repeatedly asked Corradino to go out with

him. Corradino did not reciprocate. Nevertheless, after an offsite dinner meeting with members

of Liquidnet’s senior leadership, he propositioned Corradino for sex, asking her to join him in a

hotel room. Corradino said no.

                 36.   In or about July 16, 2018, Liquidnet’s then Asia Pacific (“APAC”) COO

asked Corradino multiple times to “take [him] home tonight.” Corradino reported the sexual

harassment to Liquidnet’s Head of HR for APAC, as well as to Corradino’s supervisor.

                 37.   The next night, Corradino attended another group dinner with members of

senior leadership. Towards the end of the dinner, some members of the group left to go smoke

cigars. As they were leaving, the current Head of EMEA and Global Head of Sales at Liquidnet

loudly told Corradino, “You look like you would enjoy a nice big fat Cuban.” Corradino,

surprised and embarrassed by the obvious sexual implications of his comments, excused herself

and left.

                 38.   Corradino also learned that Liquidnet’s executives had been making

sexual comments about Corradino behind her back. For example, Corradino’s colleagues in

Liquidnet’s London office have repeatedly referred to her as “sexy” and stated that they “love”

her.

                 39.   Moreover, in around 2008 or 2009, Corradino began to suspect that her




1062775 v1                                     9
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 10 of 18



direct supervisor, the Global Head of HR, had developed a sexual interest in her. During that

time, Corradino’s supervisor lavished unwanted praise on Corradino’s appearance and

personality (well beyond what was professionally appropriate), telling Corradino, “You are the

whole package, smart, soulful, and beautiful” and “You have an incredible presence.”

                 40.   Corradino believed that these flirtatious comments, coming from her boss,

not to mention the Head of HR, were inappropriate. Nevertheless, Corradino continued to be

polite to her supervisor who effectively controlled Corradino’s future at the Company.

                 41.   In or around summer 2009, Corradino’s supervisor effectively stopped

speaking to Corradino for about a week after learning that Corradino had a boyfriend.

Corradino’s supervisor subsequently became cool and less friendly towards Corradino.

                 42.   In or around March 2014, Corradino began dating a new man. When her

supervisor learned this, the supervisor once again reacted in an upset and accusatory fashion,

asking Corradino, “Why didn’t you tell me about this?”

                                           Retaliation

                 43.   Over the past year and a half, Merrin and Corradino’s supervisor have

made clear that they are no longer interested in fostering Corradino’s growth at Liquidnet and, to

the contrary, that they would block Corradino from future opportunities.

                 44.   For example, Corradino’s supervisor refused to have further discussions

about Corradino’s potential for advancement.        Moreover, the supervisor told others that

Corradino would not be a “successor” and would be leaving with a “package.”

                 45.   On or about August 21, 2019, Corradino’s supervisor showed Corradino

restructuring plans, which would effectively strip Corradino of many of her responsibilities,

including headcount planning, the employee and peer recognition program, new hire orientation




1062775 v1                                     10
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 11 of 18



and onboarding, external surveys and the Workplace Experience function and team. According

to the supervisor, Merrin “supported” the restructure.

                 46.   The next day, August 22, 2019, Corradino asked her supervisor about

what these changes to her responsibilities would mean for her career at the Company.

Corradino’s supervisor urged Corradino to leave the Company, saying, “You are young. Start

new and start over somewhere else. You don’t seem happy.”

                                    Liquidnet Fires Corradino

                 47.   On September 9, 2019, Corradino complained, through counsel, about

Merrin’s and Liquidnet’s sexual exploitation, discrimination and retaliatory treatment of her.

Following Corradino’s protected complaint, Liquidnet continued to retaliate against Corradino

by, among other actions, threatening her job.

                 48.   On November 6, 2019, Liquidnet announced a mandatory arbitration

policy. The policy “require[d]” the Company’s employees, including Corradino, “to arbitrate

covered claims, instead of litigating them in court,” thus “giving up the right to a judge or jury

trial.”

                 49.   The policy applied to “all claims” raised by Corradino, including her

claims of “discrimination, harassment” and “retaliation.”

                 50.   The forced arbitration agreement was not limited to claims against the

Company. It would also require Corradino to arbitrate her claims against individual “officers,”

specifically Merrin.

                 51.   Under the rules mandated by Liquidnet, all information about Corradino’s

claims, including the arbitration “proceedings,” the information (or “discovery”) exchanged

during the proceedings, and the decisions of the arbitrator (including any findings that Merrin




1062775 v1                                      11
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 12 of 18



had engaged in sexual exploitation, discrimination and retaliation) would have to remain

“confidential.”

                  52.   The policy warned that, in certain circumstances, an arbitrator (but not a

judge or jury) could impose sanctions against an employee for bringing claims the arbitrator

found to be “frivolous” or “solely to harass.” The arbitrator, of course, would be paid by

Liquidnet.

                  53.   The proposed forced arbitration agreement was signed by Liquidnet’s

COO. However, unlike most contracts, Corradino would be bound even if she did not sign it.

Rather, “[b]y continuing [her] employment with the company for three (3) calendar days after”

receiving the agreement, she would be deemed to have “accept[ed]” its terms, including, waiving

her fundamental rights to go to court to pursue her claims.

                  54.   Corradino wanted to keep her job. She also wanted to preserve her legal

rights. On November 7, 2019, Corradino wrote to Liquidnet’s GC, stating that she did “not

agree” to arbitration. She explained that she wished to “preserve [her] rights to pursue any and

all legal claims in court, including those that [she] ha[d] raised already.” Corradino made clear

that she “intend[ed] to continue working under [her] current arrangements that do not require

arbitration.”

                  55.   Liquidnet, however, made clear that Corradino could not keep her job and

litigate her claims under the arbitration policy, which, for Corradino, would take effect in fewer

than two days.

                  56.   In an attempt to keep her job and preserve her legal rights, on November

8, 2019 – before Liquidnet’s arbitration policy went into effect – Corradino filed this lawsuit,

exercising her rights under the law to have her sexual exploitation, discrimination and retaliation




1062775 v1                                      12
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 13 of 18



claims heard in a court of law before a jury. She immediately notified Liquidnet that she had

filed her suit thereby “exercis[ing] her right to pursue her [her] legal claims in court” as she was

not yet “bound by any arbitration agreement.”

                 57.   Liquidnet, however, made clear that Corradino would have to “dismiss

[her] lawsuit” in order to keep her job, effectively firing Corradino.

                 58.   Corradino wrote back to Liquidnet’s GC that, in that case, “Liquidnet

[had] terminated [her] employment.” She again stated that she did “not consent to pursuing [her]

claims in secret arbitration” and further emphasized her belief that “the Company’s actions,

including the termination of [her] employment, were taken in retaliation for complaining about

discrimination and for filing a lawsuit.”


                                    FIRST CAUSE OF ACTION
                                     TVPA: Sexual Exploitation

                 59.   Plaintiff repeats and realleges paragraphs 1 through 58 above.

                 60.   By the acts and practices described above, defendants have subjected

plaintiff to sexual exploitation by offering something of value—job advancement

opportunities—in exchange for sex.

                 61.   Liquidnet is a multi-national company that engages in interstate

commerce. Merrin is Liquidnet’s CEO.

                 62.   Plaintiff suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a

result of defendants’ practices.

                                   SECOND CAUSE OF ACTION
                                       TVPA: Retaliation


                 63.   Plaintiff repeats and realleges paragraphs 1 through 62 above.


1062775 v1                                       13
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 14 of 18



                 64.    By the acts and practices described above, defendants have retaliated

against plaintiff for her opposition to defendants’ unlawful conduct.

                 65.    Liquidnet is a multi-national company that engages in interstate

commerce. Merrin is Liquidnet’s CEO.

                 66.    Plaintiff suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a

result of defendants’ practices.

                                    THIRD CAUSE OF ACTION
                                     NYSHRL: Discrimination

                 67.    Plaintiff repeats and realleges paragraphs 1 through 66 as if fully set forth

herein.

                 68.    By the acts and practices described above, defendants, in violation of the

NYSHRL, discriminated against plaintiff on the basis of her sex.

                 69.    Defendants acted intentionally and with malice and/or reckless

indifference to plaintiff's statutorily protected rights.

                 70.    Merrin is liable as an aider and abettor, including for aiding and abetting

Liquidnet’s unlawful acts.

                 71.    Plaintiff has suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a

result of defendants' discriminatory practices.

                                   FOURTH CAUSE OF ACTION
                                      NYSHRL: Retaliation

                 72.    Plaintiff repeats and realleges paragraphs 1 through 71 as if fully set forth

herein.




1062775 v1                                         14
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 15 of 18



                 73.    By the acts and practices described above, defendants, in violation of the

NYSHRL, retaliated against plaintiff because of her opposition to defendants’ unlawful conduct.

                 74.    Defendants acted intentionally and with malice and/or reckless

indifference to plaintiff's statutorily protected rights.

                 75.    Merrin is liable as an aider and abettor, including for aiding and abetting

Liquidnet’s unlawful acts.

                 76.    Plaintiff has suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a

result of defendants' discriminatory practices.

                                    FIFTH CAUSE OF ACTION
                                     NYCHRL: Discrimination

                 77.    Plaintiff repeats and realleges paragraphs 1 through 76 as if fully set forth

herein.

                 78.    By the acts and practices described above, defendants, in violation of the

NYCHRL, discriminated against plaintiff on the basis of her sex.

                 79.    Merrin is liable as an aider and abettor, including for aiding and abetting

Liquidnet’s unlawful acts.

                 80.    Defendants acted intentionally and with malice and/or reckless

indifference to plaintiff's statutorily protected rights.

                 81.    Plaintiff has suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a

result of defendants' discriminatory practices.




1062775 v1                                         15
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 16 of 18



                                    SIXTH CAUSE OF ACTION
                                       NYCHRL: Retaliation

                 82.    Plaintiff repeats and realleges paragraphs 1 through 81 as if fully set forth

herein.

                 83.    By the acts and practices described above, defendants, in violation of the

NYSHRL, retaliated against plaintiff because of her opposition to defendants’ unlawful conduct.

                 84.    Defendants acted intentionally and with malice and/or reckless

indifference to plaintiff's statutorily protected rights.

                 85.    Merrin is liable as an aider and abettor, including for aiding and abetting

Liquidnet’s unlawful acts.

                 86.    Plaintiff has suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a

result of defendants' discriminatory practices.

                                        PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff respectfully requests that this Court enter a Judgment:

                 (a)    declaring the acts and practices complained of herein to be violations of the

TVPA, the NYSHRL, and the NYCHRL.

                 (b)    enjoining and permanently restraining these violations of the TVPA the

NYSHRL, and the NYCHRL.

                 (c)    directing defendants to take such affirmative steps as are necessary to ensure

that the effects of these unlawful practices are eliminated and do not continue to affect plaintiff's

employment opportunities;

                 (d)    directing defendants to place plaintiff in the position she would have

occupied but for defendants’ discriminatory and retaliatory treatment of her, and making her whole



1062775 v1                                         16
             Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 17 of 18



for all earnings and other benefits she would have received but for defendants’ discriminatory

treatment, including but not limited to wages, including back pay and front pay, bonuses, and other

lost benefits;

                  (f)   directing defendants to pay plaintiff punitive damages under the TVPA;

                  (g)   directing defendants to pay plaintiff compensatory damages, including

damages for emotional distress, humiliation, pain and suffering, and injury to professional standing

and reputation;

                  (h)   directing defendants to pay plaintiff additional amounts as punitive

damages;

                  (i)   awarding plaintiff such interest as is allowed by law, and damages for any

adverse tax consequences stemming from an award;

                  (j)   awarding plaintiff the costs of this action, together with reasonable attorneys'

fees; and

                  (k)   awarding such other and further relief as this Court deems necessary and

proper




1062775 v1                                        17
         Case 1:19-cv-10434-LGS Document 8 Filed 11/14/19 Page 18 of 18



                                  DEMAND FOR A TRIAL BY JURY

                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, plaintiff demands

a trial by jury in this action.


Dated: New York, New York
       November 14, 2019


                                                    VLADECK, RASKIN & CLARK, P.C.

                                             By:        �
                                                    ValdiLlcul
                                                    Emily Miller
                                                    Attorneys for Plaintiff
                                                    565 Fifth Avenue, 9th Floor
                                                    New York, New York 10017
                                                    (212) 403-7300




1062775 vl                                     18
